NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



LEWIS D. HANCHELL,                         )
                                           )
             Appellant,                    )
                                           )
v.                                         )           Case No. 2D17-4831
                                           )
TRUST MORTGAGE, LLC,                       )
                                           )
             Appellee.                     )
                                           )

Opinion filed June 27, 2018.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

Lewis D. Hanchell, pro se.

Michael Steven Spoliansky, Miami, for
Appellee.


PER CURIAM.


             Affirmed. See Fla. R. App. P. 9.315(a).



SILBERMAN, KELLY, and MORRIS, JJ., Concur.